DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the.
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claim 1 is rejected on the ground of nonstatutory double patenting over claim 9 of U. S. Patent No. 11,044,537 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,044,537. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claim 9 of the U.S. Patent No. 11,044,537. Specifically, the claims of U.S. Patent (11,044,537) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claim 1 of the present application is the same elements, same function, and same result as claim 9 of the U.S. Patent (11,044,537), specially, the independent claim 1 of the present application is the same invention as the independent claim 9 of the U.S. Patent (11,044,537).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently










For example;

Instant Application
U.S Patent 11,044,537             
1.  A method for wireless communication of analyte data, the method comprising: authenticating a display device for a first connection by exchanging information related to authentication between an analyte sensor system and the display device; based on authenticating the display device, the analyte sensor system periodically exchanging messaging with the display device to maintain the first connection; and the analyte sensor system transmitting encrypted analyte data to the display device during the time the first connection is maintained.

9. A method for wirelessly communicating glucose data, the method comprising:
generating glucose sensor data associated with a glucose concentration in a host using a transcutaneous glucose sensor; processing the generated glucose sensor data using a sensor electronics unit coupled to the transcutaneous glucose sensor to generate processed glucose sensor data;
authenticating a display device configured to display information related to the glucose sensor data, for a first wireless connection, by exchanging information related to authentication between the sensor electronics unit and the display device; and upon authenticating the display device:
operating the sensor electronics unit in a first wireless communication mode, operating in the first wireless communication mode comprising: the sensor electronics unit periodically exchanging messages with the display device over the first wireless connection for a time period; and the sensor electronics unit transmitting data packets containing encrypted information associated with the glucose sensor data generated by the transcutaneous glucose sensor to the display device during the time period over the first wireless connection, wherein the messages and the data packets are interspersed with each other to maintain the first wireless connection continuously connected between the sensor electronics unit and the display device; and
operating the sensor electronics unit in a second wireless communication mode, operating in the second wireless communication mode comprising: the sensor electronics unit periodically establishing and disconnecting the first wireless connection between the sensor electronics unit and the display device at pre-determined time intervals; and while the first wireless connection is established, the sensor electronics unit transmitting first encrypted information associated with the glucose sensor data generated by the transcutaneous glucose sensor to the display device.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claim 9 of the U.S. Patent (11,044,537) is encompassed the claimed invention of the independent claim 1 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,044,537).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.		Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hampapuram et al. (US 2016/0210099).
Regarding claim 1, Hampapuram teaches a method for wireless communication of analyte data (Fig. 1 and pages 5, paragraphs 56 – 63). Hampapuram teaches that
authenticating a display device for a first connection by exchanging information related to authentication between an analyte sensor system and the display device (page 1, paragraphs 9 – pages 2, paragraphs 18, Fig. 1, 2, and pages 6, paragraphs 63 – pages 7, paragraphs 72, where teaches authenticating a display device for exchanging information relating to authentication, application key or identification, for first connection between sensor (monitoring transmitter) and display device). Hampapuram teaches that based on authenticating the display device, the analyte sensor system periodically exchanging messaging with the display device to maintain the first connection (page 1, paragraphs 9 – pages 2, paragraphs 18, Fig. 1, 2, and pages 6, paragraphs 63 – pages 7, paragraphs 72, where teaches according to the authenticating the display device (allow to accept or deny based on identifying the authentication), the Glucose sensor system (performing monitoring and analyzing) periodically exchanging the data, messaging with the display device on the first connection). Hampapuram teaches that the analyte sensor system transmitting encrypted analyte data (using encrypted analyte data for transmitting to the display device as for secure communication) to the display device during the time the first connection is maintained (page 1, paragraphs 9 – pages 2, paragraphs 18, Fig. 1, 2, and pages 5, paragraphs 57 – pages 6, paragraphs 63, where teaches using encrypted analyte data for transmitting to the display device as for communication maintaining confidential as the first connection).

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor (US 2017/0337813) discloses Sustained Vehicle Velocity via Virtual Private Infrastructure.
Reihman et al. (US 2017/0124350) discloses Data Backfilling for Continuous Glucose Monitoring.
Fish et al. (US 2014/0118159) discloses Management Control and Communication with Sensors.


Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 26, 2022
John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649